 1                                                                                     Judge Lasnik
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         No. CR19-073-RSL
11
                                Plaintiff,
12
                          v.                            ORDER OF FORFEITURE
13
14    AUGUSTINE OLOBIA,
15
                               Defendant.
16
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 an Order of Forfeiture seeking to forfeit, to the United States, Defendant Augustine
20 Olobia’s interest in the following property:
21              A sum of money in the amount of $500,000.00 (Five Hundred Thousand
                Dollars), representing the proceeds the Defendant obtained from Wire Fraud,
22
                in violation of 18 U.S.C. § 1343. The United States will request that the
23              Attorney General apply any amounts it collects toward satisfaction of this
24              forfeited sum toward the restitution that is ordered in this case. Likewise, any
25              money that the defendant pays toward restitution will be credited toward
                satisfaction of the above ordered sum of money.
26
27          The Court, having reviewed the record, FINDS:
28
     Order of Forfeiture, CR19-073-RSL - 1                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1           The Defendant was charged by an Information that included a forfeiture allegation
 2 providing notice that the United States was seeking, pursuant to 18 U.S.C. § 982(a)(2)(A)
 3 and 28 U.S.C. § 2461(c), the forfeiture of a sum of money representing any property
 4 constituting or derived from proceeds traceable to Wire Fraud, in violation of 18 U.S.C.
 5 § 1343, and to which the Defendant pled guilty (Dkt. Nos. 4, 10);
 6           In his Plea Agreement, the Defendant agreed to forfeit a sum of money, pursuant
 7 to 18 U.S.C. § 982(a)(2)(A) and 28 U.S.C. § 2461(c), reflecting the proceeds he obtained
 8 as a result of Wire Fraud (Dkt. No. 10, ¶ 18);
 9           The evidence in the record, including information contained within the Plea
10 Agreement, has established the requisite nexus between the above-described sum of
11 money and an offense of conviction, pursuant to Federal Rule of Criminal Procedure
12 (“Fed. R. Crim. P.”) 32.2(b)(1)(B); and
13           Fed. R. Crim. P. 32.2(c)(1) provides “no ancillary proceeding is required to the
14 extent that the forfeiture consists of a money judgment.”
15           THEREFORE, THE COURT ORDERS:
16           1)      Pursuant to 18 U.S.C. § 982(a)(2)(A), 28 U.S.C. § 2461(c), and his Plea
17 Agreement, the Defendant’s interest in the above-identified sum of money is fully and
18 finally forfeited, in its entirety, to the United States;
19           2)      No right, title or interest in the identified sum of money exists in any party
20 other than the United States;
21           3)      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Order will become
22 final as to the Defendant at the time he is sentenced, it will be made part of the sentence,
23 and it will be included in the judgment;
24           4)      Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy this forfeited sum of
25 money, in whole or in part, the United States may move to amend this Order, at any time,
26 to substitute property having a value not to exceed the amount of this sum of money; and,
27 ///
28
      Order of Forfeiture, CR19-073-RSL - 2                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1          5)       The Court will retain jurisdiction in this case for the purpose of enforcing
 2 this Order, as necessary.
 3
            IT IS SO ORDERED.
 4
 5
            DATED this 4th day of October, 2019.
 6
 7
 8
 9
                                                        A
                                                        Robert S. Lasnik
10                                                      United States District Judge
11
12
13
14
15
16
17
18
     Presented by:
19
20
     /s Matthew H. Thomas
21
     MATTHEW H. THOMAS
22   Assistant United States Attorney
     United States Attorney’s Office
23
     1201 Pacific Avenue, Suite 700
24   Tacoma, WA 98402-4383
     Telephone: (253) 428-3800
25
     Fax:          (253) 428-3826
26   E-mail: Matthew.H.Thomas@usdoj.gov
27
28
     Order of Forfeiture, CR19-073-RSL - 3                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
